Case: 20-40170     Document: 00515688517         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 29, 2020
                                  No. 20-40170
                                                                 Lyle W. Cayce
                                Summary Calendar
                                                                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lawrence James Espree,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:17-CR-416-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lawrence James Espree was convicted following a bench trial for
   conspiring to possess with intent to deliver more than 50 grams of
   methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The
   district court imposed a downward variance sentence of 200 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40170      Document: 00515688517          Page: 2    Date Filed: 12/29/2020




                                    No. 20-40170


   imprisonment and a five-year term of supervised release. Espree appeals,
   contending that the district court should have granted his motion for a
   judgment of acquittal. See Fed. R. App. P. 29(a). We affirm.
          At the close of the Government’s evidence, Espree moved for a
   judgment of acquittal on the specific basis that no Government witness had
   identified him or testified that he is the person who committed the offense
   charged in the indictment. On appeal, he asserts that the sole issue is whether
   the Government met its burden to present substantial evidence of his identity
   during its case in chief. We review this claim under the usual sufficiency
   standard, which asks whether, “after viewing the evidence in the light most
   favorable to the verdict, any rational trier fact could have found the essential
   elements of the offense beyond a reasonable doubt.” United States v. Herrera,
   313 F.3d 882, 884 (5th Cir. 2002) (en banc).
          Contrary to Espree’s assertion that inferring the identity of the
   accused is impermissible, “[i]dentity . . . may be proved by inference and
   circumstantial evidence.” United States v. Royals, 777 F.2d 1089, 1091 (5th
   Cir. 1985). “An in-court identification is not necessary for conviction.”
   United States v. Lugo-Lopez, 833 F.3d 453, 458 (5th Cir. 2016) (internal
   quotation marks, citation, and brackets omitted). “[C]onnecting or
   corroborating facts or circumstances” may supply the evidence needed in the
   absence of an identification. United States v. Johnson, 427 F.2d 957, 961 (5th
   Cir. 1970). In the instant case, inference, circumstantial evidence, and
   connecting or corroborating facts and circumstances easily combine to prove
   that the person convicted, Lawrence James Espree, is the person who
   committed the crime charged in the indictment. Our thorough review of the
   record establishes that the district court had ample basis for a rational
   inference that the Lawrence James Espree who was the defendant in the trial
   and who himself gave testimony is the Lawrence James Espree charged with
   conspiracy in the indictment and the person who committed that crime. See



                                          2
Case: 20-40170      Document: 00515688517          Page: 3   Date Filed: 12/29/2020




                                    No. 20-40170


   Lugo-Lopez, 833 F.3d at 458; Royals, 777 F.2d at 1091; Johnson, 427 F.2d at
   961. Indeed, it is difficult to fathom how a rational trier of fact could have
   inferred anything to the contrary.
          We do not read Espree’s counseled briefs as asserting a more
   generalized insufficiency claim, as precedent precludes liberal construction
   of counseled briefs. See Woodfox v. Cain, 609 F.3d 774, 792 (5th Cir. 2010).
   Nevertheless, we note that any such claim would fail under either the usual
   review standard for insufficiency claims or the stricter devoid-of-evidence
   standard applicable to such claims if they are first raised on appeal. See
   Herrera, 313 F.3d 884-85 & n.*; see also United States v. Ruiz, 860 F.2d 615,
   617 (5th Cir. 1988). Our thorough review of the record establishes that the
   testimony of Alfonso Cuevas, a Government witness and unindicted co-
   conspirator, was alone sufficient to convict Espree. See United States v.
   Valdez, 453 F.3d 252, 257 (5th Cir. 2006); see also United States v. Solis, 299
   F.3d 420, 445 (5th Cir. 2002). Thus, the record is not devoid of evidence
   that Espree committed the charged drug conspiracy; to the contrary, the
   record contains sufficient evidence that he did. See Herrera, 313 F.3d at 884-
   85 & n.*.
          AFFIRMED.




                                          3